Citation Nr: 1228832	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for headaches. 

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for a cognitive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1972 to May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in July 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing has been associated with the Veteran's file.  In August 2010, the Veteran was afforded the opportunity for a new hearing, but he declined.  

In May 2009, and again in November 2010, the Board remanded the claims for further development. 

The issues of service connection for headaches, a psychiatric disorder to include PTSD, and a cognitive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for headaches was previously denied by the RO in a decision in May 1985, the Veteran did not appeal that decision, and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  The additional evidence received since the final rating decision by the RO in May 1985 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in May 1985 by the RO, denying service connection for headaches, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the rating decision in May 1985 is new and material, and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for service connection for headaches, further discussion here of compliance with the VCAA with regard to finality is not necessary.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in May 1985, the RO denied service connection for headaches, in part, on the grounds that, although the Veteran was seen in service with some complaints of headaches, no chronic disability had been diagnosed, and while headaches of unclear etiology had been recently diagnosed, the record failed to establish a chronic organic basis for headaches.

After the Veteran was notified of the decision and of his right to appeal, he did not appeal, and no new evidence pertinent to his claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In January 2004, the Veteran filed the current claim for service connection for headaches.  

As the Veteran's claim was received in January 2004, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the RO in May 1985 consisted, in part, of the Veteran's service treatment records and a March 1985 VA examination report indicating a diagnosis of headaches of unclear etiology.   

The additional evidence consists, in pertinent part, of VA treatment records dated from March 1995 to March 2010 reflecting continuing complaints of headaches.  As the evidence relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a chronic headache disorder, the lack of which was a basis for the previous denial of claim, such treatment records are new and material under 38 C.F.R. § 3.156, and the claim for service connection for headaches is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for headaches is reopened, and to this extent only the appeal is granted.


REMAND

The remaining claims must be remanded for VA examinations.  In this regard, the Board notes that the Veteran's service treatment records from July 1972 to February 1980 are not associated with the claims file, and in July 2009 and December 2009 the RO, after making attempts to obtain such records, made formal findings of the unavailability of service treatment records for that period.  Where, as here, the Veteran's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

On the claim of service connection for headaches, service treatment records reflect that in October 1983 the Veteran complained of having problems with headaches for three years.  He initially filed a claim for service connection for headaches in May 1984, and on March 1985 VA examination was diagnosed with headaches, etiology not clear.  VA treatment records dated from March 1995 to March 2010 reflect continuing complaints of headaches.  

On the claim of service connection for a psychiatric disorder, to include PTSD, VA treatment records beginning in November 1994 reflect psychiatric diagnoses including major depression, major depressive disorder, and schizoaffective disorder.  As reflected in a June 2007 statement and in his testimony during his March 2009 hearing, the Veteran claims that a psychiatric disorder, to include PTSD, began in service after he experienced carbon monoxide poisoning in the 1970s.  The Veteran has asserted that, while stationed in Korea, charcoal heating was used in the apartment next door for heating, and that, as a result, he and his future wife woke up incapacitated and paralyzed in a dispensary due to carbon monoxide poisoning from the heating.  In this regard, the Board notes that the Veteran is competent to report that he received treatment for carbon monoxide poisoning in service.  

Also, in a June 2007 stressor statement, the Veteran asserted that the in-service stressors that resulted in PTSD were the incident of being incapacitated form carbon monoxide, and being involved in an explosion while attempting to fix an automobile, which resulted in him catching fire to his upper body, head, and arms.  In this regard, service treatment records dated in March 1984 reflect treatment for burns on the hand, lip, and face that resulted from catching fire after an engine exploded while he was working on a car; these records reflect continued treatment in March 1984 for right hand burns.  

On the claim of service connection for a cognitive disorder, as reflected in his testimony during his March 2009 Board hearing, the Veteran has asserted that a cognitive disorder, and specifically memory loss, was the result of his asserted in-service carbon monoxide poisoning.  On VA psychological examination in June 2004, the examiner stated the opinion that the Veteran was suffering from significant memory loss in the context of more general cognitive impairment, but that, without neuropsychological assessment, it was difficult to determine the extent, and that based on the Veteran's history the examiner could not determine whether the Veteran's cognitive impairment was a direct result of carbon monoxide exposure without resorting to mere speculation; the diagnosis was cognitive disorder, not otherwise specified.  However, on June 2004 VA neurological examination, the examiner stated that, based on review of the Veteran's claims file, there was no information to corroborate any carbon monoxide exposure, that it seemed unlikely that the Veteran could have continued 10 more years of military service if he had had any significant impairment of memory, and that it seemed unusual that there was no mention of this in the military records.  Thus, the record remains unclear as to whether the Veteran has a cognitive disorder, what the nature of any such disorder is, and whether any such disorder is related to service.

For these reasons, VA examinations are necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether it is at least as likely as not (probability of at least 50 percent) that any current headache disorder is etiologically related to the Veteran's active service, to include in-service treatment for a headache condition in October 1983. 

In offering this opinion, the examiner should consider the March 1985 VA examination report reflecting a diagnosis of headaches, and VA treatment records dated from March 1995 to March 2010 reflecting complaints of headaches.  Also, the examiner should note that service treatment records from July 1972 to February 1980 are not available. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Afford the Veteran a VA psychiatric examination to determine: 

a).  Whether the Veteran has a current psychiatric disorder, to include PTSD.

b).  Whether memory loss is a manifestation of any current psychiatric disorder.

c).  Whether it is at least as likely as not (probability of at least 50 percent) that any such current psychiatric disorder, to include any diagnosed PTSD, is etiologically related to the Veteran's active service, to include the Veteran's asserted in-service carbon monoxide poisoning and automobile explosion resulting in burns.

The examiner should discuss the March 1984 service treatment records reflecting treatment for burns resulting from an automobile explosion.  Also, the examiner should note that service treatment records from July 1972 to February 1980 are not available.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has a current cognitive disorder, to include any such disorder manifested by memory loss.

b).  If so, whether it is at least as likely as not (probability of at least 50 percent) that such current cognitive disorder is etiologically related to active service, to include any asserted carbon monoxide poisoning.

The examiner should consider the June 2004 VA psychological and neurological examination reports.  Also, the examiner should note that service treatment records from July 1972 to February 1980 are not available.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the development has been completed, readjudicate the claims for service connection for headaches, a psychiatric disorder to include PTSD, and a cognitive disorder.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


